DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 3, 2021. Claims 1-5, 7-15, 17-22 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.
The argument features Boldrev does not teach or suggest the selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information in response to an automated negotiation operation between the data processing system and the requestor computing device, and wherein applying the selected subject privacy policy data structure comprises executing an automated negotiation operation between the data processing system and the requestor computing device based on the at least one negotiation limit criterion.
The examiner respectfully disagrees with the applicant’s statement and asserts that Boldrev discloses the selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information [e.g. acceptable location privacy level (par. 70, line 1 – par. 71, line 4)] in response to an automated negotiation operation between the data processing system (e.g. location privacy platform) and the requestor computing device (e.g. via the applications 117a-117i on UEs 107a-107i) (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4), and wherein applying the selected subject privacy policy data structure comprises executing an automated negotiation operation between the data processing system (e.g. 
The argument features Boldrev does not teach or suggest the at least one negotiation limit criterion comprises a plurality of negotiation limit criteria, and wherein each negotiation limit criterion in the negotiation limit criteria is associated with at least one of a corresponding characteristic of the requestor computing device or a corresponding transaction feature of a transaction associated with the location query, for which the corresponding negotiation limit criterion is applicable.
The examiner respectfully disagrees with the applicant’s statement and asserts that Boldrev discloses the at least one negotiation limit criterion (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) comprises a plurality of negotiation limit criteria [e.g. individual levels of privacy for each application (par. 39, lines 3-7)], and wherein each negotiation limit criterion in the negotiation limit criteria (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) is associated with at least one of a corresponding characteristic of the requestor computing device or a corresponding transaction feature of a transaction associated with the location query (par. 32), for which the corresponding negotiation limit criterion is applicable (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4).
The argument features Boldrev does not teach or suggest selecting the selected subject privacy policy data structure, from the set of subject privacy policy data structures corresponding to the subject identified in the location query, at least by applying each of Page 3 of 18 Connell II et al. - 16/356,462the subject privacy policy data structures in the set of subject privacy policy data structures to characteristics of the location query to determine a subject privacy policy data structure that has a highest matching of characteristics of the location query to characteristics of the subject privacy policy data structure, and selecting the subject privacy policy data structure having the highest matching as the selected subject privacy policy data structure.

In view of the above, the rejection using Boldrev is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Boldrev et al. (U.S. Patent Application Number: 2013/0298248).
Consider claim 1; Boldrev discloses a method, in a data processing system comprising a processor and a memory, the memory comprising instructions executed by the processor to configure the processor to implement a privacy enhanced location service, the method comprising:
receiving, by the privacy enhanced location service, from a requestor computing device (e.g. applications on a UE), a location query requesting location information for a subject (par. 26, lines 10-14; par. 29, lines 6-10); 
retrieving, by the privacy enhanced location service, a selected subject privacy policy data structure, selected from a set of subject privacy policy data structures corresponding to the subject identified in the location query (par. 47); 
applying, by the privacy enhanced location service, the selected subject privacy policy data structure to location information associated with the subject to generate modified location information having a granularity of location information specified in the selected subject privacy policy data structure (par. 35; par. 49,lines 1-6; par. 58, lines 1-5); and 
transmitting, by the privacy enhanced location service, the modified location information to the requestor computing device (par. 58, lines 5-9), wherein the selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information [e.g. acceptable location privacy level (par. 70, line 1 – par. 71, line 4)] in response to an automated negotiation operation between the data processing system (e.g. location privacy platform) and the requestor computing device (e.g. via the applications 117a-117i on UEs 107a-107i) (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4), and wherein applying the selected subject privacy policy data structure comprises executing an automated negotiation operation 
Consider claim 2; Boldrev discloses executing a spatio-temporal computing model in the data processing system to generate the location information associated with the subject (par. 28, lines 1-6; par. 29), wherein the spatio- temporal computing model generates the location information by inferring a location of the subject from location data from one or more location data source computing devices (par. 32).
Consider claim 3; Boldrev discloses each subject privacy policy data structure in the set of subject privacy policy data structures comprises one or more subject privacy policy criteria in association with a corresponding granularity of location information that is to be returned to the requestor computing device (par. 58) in response to the Page 42 of 48 YOR820162169US01one or more subject privacy policy criteria being satisfied by at least one of a characteristic of the requestor computing device or a transaction feature of a transaction associated with the location query (par. 28, lines 1-18; par. 35, 58).
Consider claim 4; Boldrev discloses the characteristic of the requestor computing device comprises a type of party with which the requestor computing device is associated [e.g. malicious (par. 35; par. 40)], and wherein the features of the transaction comprise a type of the transaction [e.g. sensitive location data (par. 35)].
Consider claim 5; Boldrev discloses applying the selected subject privacy policy data structure to the location information to generate modified location information having a granularity of location information specified in the selected subject privacy policy data structure comprises downgrading a granularity of the location information to provide a less precise location information as the modified location information [e.g. abstracting GPS co-ordinates to city level (par. 58)].
claim 7; Boldrev discloses the at least one negotiation limit criterion (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) comprises a plurality of negotiation limit criteria [e.g. individual levels of privacy for each application (par. 39, lines 3-7)], and wherein each negotiation limit criterion in the negotiation limit criteria (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) is associated with at least one of a corresponding characteristic of the requestor computing device or a corresponding transaction feature of a transaction associated with the location query (par. 32), for which the corresponding negotiation limit criterion is applicable (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4).
Consider claim 8; Boldrev discloses selecting the selected subject privacy policy data structure [e.g. via evaluation (par. 63, 65; par. 67, lines 6-10; par. 69)], from the set of subject privacy policy data structures corresponding to the subject identified in the location query [e.g. home, children’s school, work (par. 29, lines 6-13; par. 63, 69)], at least by applying each ofPage 3 of 18 Connell II et al. - 16/356,462the subject privacy policy data structures in the set of subject privacy policy data structures [e.g. via evaluation (par. 65)] to characteristics of the location query [e.g. home, children’s school, work (par. 29, lines 6-13; par. 63, 69)] to determine a subject privacy policy data structure that has a highest matching [e.g. via evaluation of the highest acceptable or tolerable levels for the metrics (par. 63-65; par. 67, lines 6-10)] of characteristics of the location query (par. 29, lines 6-13) to characteristics of the subject privacy policy data structure [e.g. privacy metric (par. 32, 63, 69)], and selecting the subject privacy policy data structure having the highest matching (e.g. highest acceptable or tolerable levels for the metrics) as the selected subject privacy policy data structure (par. 64, lines 4-8; par. 65; par. 67, lines 6-10).
Consider claim 9; Boldrev discloses collecting, from a plurality of transaction source computing systems, transaction data providing details regarding transactions conducted by the subject over a period of time (par. 35); and executing transaction analytics on the collected transaction data to identify 
Consider claim 10; Boldrev discloses the spatio-temporal model comprises a trained neural network that is trained to predict a current location of the subject (par. 54, lines 1-10) based on historical location information obtained from a plurality of different source computing devices (par. 32).
Consider claim 11; Boldrev discloses a computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein (par. 90), wherein the computer readable program, when executed in a data processing system, causes the data processing system to implement a privacy enhanced location service that operates to: 
receive, from a requestor computing device (e.g. applications on a UE), a location query requesting location information for a subject (par. 26, lines 10-14; par. 29, lines 6-10); 
retrieve a selected subject privacy policy data structure, selected from a set of Page 44 of 48 YOR820162169US01subject privacy policy data structures corresponding to the subject identified in the location query (par. 47); 
apply the selected subject privacy policy data structure to location information associated with the subject to generate modified location information having a granularity of location information specified in the selected subject privacy policy data structure (par. 35; par. 49,lines 1-6; par. 58, lines 1-5); and 
transmit the modified location information to the requestor computing device (par. 58, lines 5-9), wherein the selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information [e.g. acceptable location privacy level (par. 70, line 1 – par. 71, line 4)] in response to an automated negotiation operation between the data processing system (e.g. location privacy platform) and the requestor computing device (e.g. via the applications 117a-117i on UEs 107a-107i) (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4), and wherein applying the selected subject privacy policy data structure 
Consider claim 12; Boldrev discloses executing a spatio-temporal computing model in the data processing system to generate the location information associated with the subject (par. 28, lines 1-6; par. 29), wherein the spatio- temporal computing model generates the location information by inferring a location of the subject from location data from one or more location data source computing devices (par. 32).
Consider claim 13; Boldrev discloses each subject privacy policy data structure in the set of subject privacy policy data structures comprises one or more subject privacy policy criteria in association with a corresponding granularity of location information that is to be returned to the requestor computing device (par. 58) in response to the Page 42 of 48 YOR820162169US01one or more subject privacy policy criteria being satisfied by at least one of a characteristic of the requestor computing device or a transaction feature of a transaction associated with the location query (par. 28, lines 1-18; par. 35, 58).
Consider claim 14; Boldrev discloses the characteristic of the requestor computing device comprises a type of party with which the requestor computing device is associated [e.g. malicious (par. 35; par. 40)], and wherein the features of the transaction comprise a type of the transaction [e.g. sensitive location data (par. 35)].
Consider claim 15; Boldrev discloses applying the selected subject privacy policy data structure to the location information to generate modified location information having a granularity of location information specified in the selected subject privacy policy data structure comprises downgrading a granularity of the location information to provide a less precise location information as the modified location information [e.g. abstracting GPS co-ordinates to city level (par. 58)].
claim 17; Boldrev discloses the at least one negotiation limit criterion (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) comprises a plurality of negotiation limit criteria [e.g. individual levels of privacy for each application (par. 39, lines 3-7)], and wherein each negotiation limit criterion in the negotiation limit criteria (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4) is associated with at least one of a corresponding characteristic of the requestor computing device or a corresponding transaction feature of a transaction associated with the location query (par. 32), for which the corresponding negotiation limit criterion is applicable (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4).
Consider claim 18; Boldrev discloses selecting the selected subject privacy policy data structure [e.g. via evaluation (par. 63, 65; par. 67, lines 6-10; par. 69)], from the set of subject privacy policy data structures corresponding to the subject identified in the location query [e.g. home, children’s school, work (par. 29, lines 6-13; par. 63, 69)], at least by applying each ofPage 3 of 18 Connell II et al. - 16/356,462the subject privacy policy data structures in the set of subject privacy policy data structures [e.g. via evaluation (par. 65)] to characteristics of the location query [e.g. home, children’s school, work (par. 29, lines 6-13; par. 63, 69)] to determine a subject privacy policy data structure that has a highest matching [e.g. via evaluation of the highest acceptable or tolerable levels for the metrics (par. 63-65; par. 67, lines 6-10)] of characteristics of the location query (par. 29, lines 6-13) to characteristics of the subject privacy policy data structure [e.g. privacy metric (par. 32, 63, 69)], and selecting the subject privacy policy data structure having the highest matching (e.g. highest acceptable or tolerable levels for the metrics) as the selected subject privacy policy data structure (par. 64, lines 4-8; par. 65; par. 67, lines 6-10).
Consider claim 19; Boldrev discloses collecting, from a plurality of transaction source computing systems, transaction data providing details regarding transactions conducted by the subject over a period of time (par. 35); and executing transaction analytics on the collected transaction data to identify 
Consider claim 20; Boldrev discloses an apparatus comprising: 
at least one processor (par. 98, lines 11-27); and 
at least one memory coupled to the at least one processor (par. 100), wherein the at least one memory comprises instructions which, when executed by the at least one processor (par. 100), cause the at least one processor to implement a privacy enhanced location service that operates to (par. 97, lines 1-7):
receive, from a requestor computing device (e.g. applications on a UE), a location query requesting location information for a subject (par. 26, lines 10-14; par. 29, lines 6-10); 
retrieve a selected subject privacy policy data structure, selected from a set of Page 44 of 48 YOR820162169US01subject privacy policy data structures corresponding to the subject identified in the location query (par. 47); 
apply the selected subject privacy policy data structure to location information associated with the subject to generate modified location information having a granularity of location information specified in the selected subject privacy policy data structure (par. 35; par. 49,lines 1-6; par. 58, lines 1-5); and 
transmit the modified location information to the requestor computing device (par. 58, lines 5-9), wherein the selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information [e.g. acceptable location privacy level (par. 70, line 1 – par. 71, line 4)] in response to an automated negotiation operation between the data processing system (e.g. location privacy platform) and the requestor computing device (e.g. via the applications 117a-117i on UEs 107a-107i) (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 5 – par. 71, line 4), and wherein applying the selected subject privacy policy data structure comprises executing an automated negotiation operation between the data processing system (e.g. 
Consider claim 21; Boldrev discloses executing the negotiation operation comprises automatically determining the granularity of the location information at least by modifying a first granularity of location information specified in the selected subject privacy policy data structure to a different second granularity of location information that is the granularity of the location information generated by applying the selected subject privacy policy data structure (par. 49; par. 63-65; par. 67, lines 6-10), where the different second granularity of location information is a more specific granularity than the first granularity of location information [e.g. transformation (par. 49)] but equal to or less than the negotiation limit (par. 70, line 1 – par. 71, line 4).
Consider claim 22; Boldrev discloses the selected subject privacy policy data structure comprises a plurality of different negotiation criteria (par. 63), each negotiation limit criterion in the plurality of different negotiation limit criteria corresponding to at least one different corresponding location query characteristic (par. 29, lines 6-13; par. 32; par. 70, line 1- par. 71, line 4), and wherein the at least one negotiation limit criterion (par. 63, line 1 – par. 64, line 4) used to execute the automated negotiation operation (par. 29, lines 6-13; par. 39, lines 3-7; par. 70, line 1- par. 71, line 4) is selected from the plurality of different negotiation criteria based on a matching of characteristics of the location query received from the requestor computing device [e.g. via the applications 117a-117i on UEs 107a-107i (par. 29, lines 6-13)] and the at least one different corresponding location query characteristic corresponding to the different negotiation limit criteria (par. 32; par. 69, line 1 – par. 71, line 4).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646